Opinion by
Johnson, J.
At the trial the importer testified that all of the necessary certificates were produced at the time of entry, including the registry of the cattle in Canada; that the original certificate of registry of the cattle in Canada was sent to the Secretary of Agriculture, who, if satisfied, supplies the certificate; that said registry was lost and the witness had to supply duplicates thereof; and that in the meantime the entry was liquidated. The cattle were entered on November 18, 1947, and the certificate of pure breeding, received in evidence as exhibit 1, was not issued by the Department of Agriculture until February 2, 1949. The importer further testified that the cattle were still in his possession and that they had been used, and are still being used, for breeding purposes. In view of the fact that the importer had done all" in his power to comply with the law at the time of entry, it was held that the cattle are entitled to free entry under paragraph 1606, as claimed.